Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin J. Cassell, (Reg. No. 46,205) on 12/13/2021.

The application has been amended as follows: 
Claims 44-45 have been canceled.
In claim 21, lines 22-24, “a valve for regulating air from outside the processing system for entrance into the processing system or air for discharge from the processing system to outside the processing system” has been deleted and replaced by -- a first one-way valve for regulating air from outside the processing system for entrance into the processing system --.
In claim 21, lines 25-27, “wherein the system further comprises at least one air discharge opening for removing air from the process space, the at least one air discharge opening comprising a one-way valve” has been deleted and replaced by -- second one-way valve for removing air from the process space --.
In claims 32-39, “(Withdrawn)” at line 1 has been deleted and replaced by -- (Canceled) --.
In claim 41, lines 35-37, “wherein the system further comprises at least one air discharge opening for removing air from the process space, the at least one air discharge opening comprising a one-way valve” has been deleted and replaced by -- wherein the system further comprises a first one-way valve for removing air from the process space --.




Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Bourg, Jr. et al. (US 2012/0088019), Lipoma (US 3,889,009) and Reese et al. (US 2014/0083309).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 21 and 41, wherein the system further comprises at least one air discharge opening for removing air from the process space, the at least one air discharge opening comprising a one-way valve. 



Examiner’s Comment
 	(1) The closest prior art was Bourg, Jr. et al. The prior art show that a food processing system having a housing with a process space, a transport path, at least one airflow generator, at least one airflow conditioner, at least one detector. Bourg, Jr. et al. does not show the one-way valve. However, Bourg, Jr. et al.’s food device is configured to have airflow in and out of openings of chamber. There is no need to further incorporate a one-way valve to regulate the airflow. 
 	(2) The terminal disclaimer filed on 10/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of app.16083030 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761